Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 31 March 1782
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            Antony March the 31st 1782
                            
                        
                        We have Certain Intelligence, My dear General, that Lord North is out of place. He Has Himself Announced that
                            event in Parliament, and Said a New Minister Whould Be Named in the Course of two or three days. It is Generally Believed
                            Marquis de Rockingam will Replace Him—Charles Fox is likely to get into Administration, and there will not be Better
                            principles to be found in the New Ministry than in the former—Can those people think that By Covering the trap with new
                            Leaves they May Better take in the people of America?
                        Having felt the pulse of france, they will do the same with America—I am glad of it, Because it will give
                            Congress an opportunity to Appear to Advantage.
                        Adieu, My dear General, let me once more tell you that with the Highest Respect, with all the tenderness and
                            warmth of a Heart devoted to you I Have the Honor to be Your most obedient servant and for ever affectionate friend
                        
                            Lafayette
                        
                    